Citation Nr: 0115715	
Decision Date: 06/07/01    Archive Date: 06/13/01	

DOCKET NO.  00-16 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the rating decision rendered by the regional office 
(RO) on February 24, 1972 that denied service connection for 
schizophrenia was clearly and unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from January 1966 to 
February 1969.  

This matter arises from a rating decision rendered in May 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, that denied the benefit 
now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


FINDINGS OF FACT

1.  The RO denied the veteran service connection for 
schizophrenia by rating decision dated February 24, 1972; the 
veteran was notified of that decision and of his appellate 
rights.  He did not appeal that determination.  

2.  The rating decision rendered by the RO on February 24, 
1972, was supported by the evidence then of record, and was 
consistent with VA laws and regulations then in effect.  


CONCLUSION OF LAW

The rating decision rendered on February 24, 1972, that 
denied the veteran service connection for a psychiatric 
disorder, more specifically schizophrenia, paranoid type, was 
not clearly and unmistakably erroneous, was not timely 
appealed, and is, therefore, final.  38 U.S.C.A. §§ 1101, 
1110, 1112, 7105 (West 1991) (formerly 38 U.S.C. §§ 301, 310, 
312, 4005 (1970)); 38 C.F.R. §§ 3.104, 3.105 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that the RO erred in February 1972 when it 
denied him service connection for schizophrenia.  More 
specifically, he contends that the correct facts as they were 
known at that time were not obtained, and therefore were not 
before the Department when that determination was rendered.  
The veteran refers to the facts pertaining to his 
incarceration at the Shelby County Jail prior to his 
admission to the Central State Psychiatric Hospital on May 4, 
1971, as well as records of his psychiatric treatment at Fort 
Campbell, Kentucky in 1967, in support thereof.  

A prior final rating decision will be subject to change only 
if it is found to contain clear and unmistakable error.  To 
constitute clear and unmistakable error, either the correct 
facts as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; and a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc).  The United States Court 
of Appeals for Veterans Claims has stated that clear and 
unmistakable error is a very specific and rare kind of error.  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable error.  See Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  The basis for a finding of clear and 
unmistakable error is found in the provisions of 38 C.F.R. 
§ 3.105(a) (2000).  

The evidence of record when the RO rendered its February 24, 
1972, rating determination included the veteran's service 
medical records, a reference by the veteran that he received 
treatment for a depressive reaction at Fort Campbell, 
Kentucky, and a February 8, 1972, report of a private 
psychiatrist.  The veteran's service medical records were 
completely negative for any psychiatric abnormality.  These 
records are, and were, completely devoid of treatment for any 
type of psychiatric symptomatology at Fort Campbell, or 
anywhere else for that matter, while the veteran was in 
service.  The examination conducted prior to the veteran's 
separation from military service indicated that he was normal 
psychiatrically.  Furthermore, the veteran registered no 
complaints regarding nervousness, depression, or any other 
symptomatology indicative of an underlying psychiatric 
disorder.  The report from the private psychiatrist dated in 
February 1972 indicated that the veteran was hospitalized in 
May 1971 following his arrest for robbery.  Schizophrenia, 
paranoid type, was diagnosed at that time.  This was well 
beyond the one year statutory presumptive period.

The foregoing demonstrates that none of the evidence of 
record indicated the presence of a psychiatric disorder, to 
include a psychosis, either during the veteran's military 
service or within one year following his discharge from 
military service, when the RO rendered its February 24, 1972 
determination.  The veteran claims that the correct facts, as 
they were known at that time, were not before the 
adjudicator.  He states that although VA had information that 
he had been hospitalized in May 1971, the facts pertaining to 
his incarceration prior to his admission to the hospital were 
not obtained.  First, the record as it was then constituted 
gave no indication that records regarding the veteran's 
initial incarceration for robbery with a deadly weapon would 
have shed any light upon the timeframe of the onset of the 
veteran's psychiatric disorder.  Second, the United States 
Court of Appeals for Veterans Claims has held that a failure 
in the duty to assist by VA is not grounds for a finding of 
clear and unmistakable error.  See Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996).  Finally, the Board notes that even if 
the evidence surrounding the veteran's incarceration had been 
obtained, there is no indication that it would have suggested 
that the veteran had a psychiatric disability during military 
service or that he developed a psychosis within one year 
following his discharge therefrom.  

In effect, the facts as they were known (to VA) at the time 
the February 24, 1972 rating decision was rendered were 
before the adjudicator, and there is no indication that the 
decision in question failed to apply the correct statutory 
and regulatory provisions extant at the time that decision 
was rendered.  Thus, there is no indication that the February 
24, 1972 rating decision contained error, much less clear and 
unmistakable error.  See 38 C.F.R. § 3.105(a).  Absent a 
finding of clear and unmistakable error, the February 24, 
1972 rating decision is final.  


ORDER

The claim that there was clear and unmistakable error in the 
February 24, 1972 rating decision that denied service 
connection for schizophrenia is denied.  



		
	Warren W. Rice, Jr.
	Member, Board of Veterans' Appeals



 

